         Case 3:20-cv-07612-SK Document 1 Filed 10/29/20 Page 1 of 10



 1   Nicholas M. Wajda (Cal. Bar No. 259178)
     WAJDA LAW GROUP, APC
 2   6167 Bristol Parkway
 3   Suite 200
     Culver City, California 90230
 4   +1 310-997-0471
     nick@wajdalawgroup.com
 5
     Attorney for the Plaintiff
 6

 7                          UNITED STATES DISTRICT COURT FOR THE
                              NORTHERN DISTRICT OF CALIFORNIA
 8
      CAROL LENZINI, individually and on           Case No. 3:20-cv-07612
 9    behalf of others similarly situated,
10                                                 CLASS ACTION              COMPLAINT           FOR
                         Plaintiff,
                                                   DAMAGES
11            v.
                                                   1. VIOLATIONS OF THE FAIR DEBT
12                                                 COLLECTION PRACTICES ACT, 15 U.S.C. §
      DCM SERVICES, LLC,                           1692 ET SEQ.
13
                         Defendant.                2. VIOLATIONS OF THE ROSENTHAL
14
                                                   FAIR DEBT COLLECTION PRACTICES
15                                                 ACT, CAL. CIV. CODE § 1788 ET SEQ.

16                                                 JURY TRIAL DEMANDED
17         NOW COMES, CAROL LENZINI, individually and on behalf of others similarly situated,
18
     through her undersigned counsel, complaining of DCM SERVICES, LLC, as follows:
19
                                      NATURE OF THE ACTION
20
            1.      Plaintiff brings this action seeking redress for Defendant’s violations of the Fair
21

22   Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq. and the Rosenthal Fair Debt

23   Collection Practices Act (“RFDCPA”), Cal. Civ. Code § 1788 et seq.

24                                    JURISDICTION AND VENUE
25          2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.
26
            3.      This Court has supplemental jurisdiction over Plaintiff’s RFDCPA claim pursuant
27
     to 28 U.S.C. § 1367.
28
                                                      1
           Case 3:20-cv-07612-SK Document 1 Filed 10/29/20 Page 2 of 10



 1             4.        Venue in this district is proper under 28 U.S.C. § 1391(b)(2).
 2                                                    PARTIES
 3
               5.        CAROL LENZINI (“Plaintiff”) is a natural person, over 18-years-of-age, who at all
 4
     times relevant resided in this federal jurisdiction.
 5
               6.        Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
 6

 7             7.        Plaintiff is a “consumer” as defined by Cal. Civ. Code § 1788.2(h).

 8             8.        DCM SERVICES, LLC (“Defendant”) is a limited liability company organized

 9   under the laws of Delaware.
10
               9.        Defendant is a debt collection firm that provides “specialized receivable solutions”
11
     to its clients. 1
12
               10.       Defendant maintains its principal place of business at 7601 Penn Avenue South,
13
     Suite A600, Minneapolis, MN 55423.
14

15             11.       Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6) because the

16   principal purpose of Defendant’s business is the collection of debt owed to others.
17             12.       Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6) because it
18
     regularly collects or attempts to collect debts owed or due or asserted to be owed or due another.
19
               13.       Defendant is a “debt collector” as defined by Cal. Civ. Code § 1788.2(c).
20
                                           FACTUAL ALLEGATIONS
21
               14.       At some point in time, Plaintiff applied for and was approved for a Kohl’s
22

23   department store credit card.

24             15.       Plaintiff used the Kohl’s credit card to make purchases for personal and household

25   purposes.
26

27

28   1
         https://www.dcmservices.com/the-dcms-difference-1
                                                            2
        Case 3:20-cv-07612-SK Document 1 Filed 10/29/20 Page 3 of 10



 1          16.     Due to financial difficulty, Plaintiff fell behind on her payments on the Kohl’s credit
 2   card account (“subject debt”).
 3
            17.     The subject debt is a “debt” as defined by 15 U.S.C. § 1692a(5).
 4
            18.     The subject debt is a “debt” as defined by defined by Cal. Civ. Code. § 1788.2(d).
 5
            19.     The subject debt was eventually placed with Defendant for collection.
 6

 7          20.     On March 18, 2020, Defendant mailed Plaintiff a letter in an attempt to collect the

 8   subject debt (“Defendant’s Letter”).

 9          21.     Defendant’s Letter depicted, in pertinent part, as follows:
10

11

12

13

14

15

16

17

18

19          22.     Defendant’s Letter is a “communication” as defined by 15 U.S.C. § 1692a(2).
20
            23.     Defendant’s Letter did not conspicuously identify the current creditor as required
21
     by §1692g(a)(2) of the FDCPA.
22
            24.     Specifically, Defendant’s Letter identified “Capital One, N.A.” as the “Creditor”
23

24   and “Original Creditor” but did not identify the current creditor.

25          25.     Defendant’s Letter also represented that Defendant’s “client, Kohl’s, Department

26   Stores, Inc. placed [the subject account] with our office for collection.”
27

28
                                                        3
         Case 3:20-cv-07612-SK Document 1 Filed 10/29/20 Page 4 of 10



 1          26.     Accordingly, Defendant’s Letter confused Plaintiff as she was unable to determine
 2   whether “Kohl’s Department Stores, Inc.” or “Capital One, N.A.” was the current creditor to whom
 3
     the subject debt is owed to.
 4
            27.     Moreover, the identity of the current creditor was further obscured by the conflicting
 5
     representations that “Capital One, N.A.” was the “Creditor” while “Kohl’s, Department Stores,
 6

 7   Inc.” was the entity that placed the subject debt with Defendant for collection.

 8          28.     Defendant’s Letter confused Plaintiff as she was unable to determine if the

 9   creditor identified in the letter, Capital One N.A., was also the current creditor.
10
            29.     In other words, just because Capital One N.A. may have been the original creditor
11
     does not necessarily mean that it is also the current creditor.
12
            30.     Further obfuscating the identity of the current creditor, Defendant’s Letter requested
13
     that payment be made directly to Defendant and not Capital One N.A.
14

15          31.     Defendant’s Letter also stated that Plaintiff could write to Defendant to find out if

16   the original creditor was different from the current creditor.
17          32.     This language raised the possibility that the subject debt could have been sold, but
18
     did not clarify the identity of the entity that owns the subject debt.
19
            33.     The confusing language in Defendant’s Letter and the general abstruse presentation
20
     of Defendant’s Letter impacted Plaintiff’s decision to pay the subject debt as Plaintiff was deprived
21

22   of her right to receive critical information required by the FDCPA.

23
                                          CLASS ALLEGATIONS
24
            34.     All paragraphs of this Complaint are expressly adopted and incorporated herein as
25
     though fully set forth herein.
26

27          35.     Plaintiff brings this action pursuant to and Fed. R. Civ. P. 23, individually, and on

28   behalf of all others similarly situated (“Putative Class”).
                                                         4
         Case 3:20-cv-07612-SK Document 1 Filed 10/29/20 Page 5 of 10



 1           36.       The Putative Class is defined as follows:
 2               All natural persons residing in the State of California (a) that received a
                 correspondence from Defendant; (b) attempting to collect a consumer debt placed
 3
                 by Kohl’s Department Stores, Inc. with Defendant for collection; (c) that failed to
 4               conspicuously identify the current creditor; (d) within the one (1) year preceding the
                 date of this complaint through the date of class certification.
 5
             37.       The following individuals are excluded from the Putative Class: (1) any Judge or
 6
     Magistrate presiding over this action and members of their families; (2) Defendant, Defendant’s
 7

 8   subsidiaries, parents, successors, predecessors, and any entity in which Defendant or its parents

 9   have a controlling interest and their current or former employees, officers and directors; (3)

10   Plaintiff’s attorneys; (4) persons who properly execute and file a timely request for exclusion from
11   the Putative Class; (5) the legal representatives, successors or assigns of any such executed persons;
12
     and (6) persons whose claims against Defendant have been fully and finally adjudicated and/or
13
     released.
14
             A.        Numerosity:
15

16           38.       Upon information and belief, Defendant mailed hundreds of similar letters to

17   consumers in California.

18           39.       The exact number of members of the Putative Class are unknown and not available
19
     to Plaintiff at this time, but it is clear that individual joinder is impracticable.
20
             40.       Members of the Putative Class can be objectively identified from records of
21
     Defendant to be gained in discovery.
22
             B.        Commonality and Predominance:
23

24           41.       There are many questions of law and fact common to the claims of Plaintiff and the

25   Putative Class, and those questions predominate over any questions that may affect individual
26   members of the Putative Class.
27

28
                                                            5
         Case 3:20-cv-07612-SK Document 1 Filed 10/29/20 Page 6 of 10



 1            C.    Typicality:
 2            42.   Plaintiff’s claims are representative of the claims of other members of the Putative
 3
     Class.
 4
              43.   Plaintiff’s claims are typical of members of the Putative Class because Plaintiff and
 5
     members of the Putative Class received the same letter and are thus entitled to the same damages.
 6

 7            D.    Superiority and Manageability:

 8            44.   This case is also appropriate for class certification as class proceedings are superior

 9   to all other available methods for the efficient and fair adjudication of this controversy.
10
              45.   The damages suffered by the individual members of the Putative Class will likely
11
     be relatively small, especially given the burden and expense required for individual prosecution.
12
              46.   By contrast, a class action provides the benefits of single adjudication, economies
13
     of scale, and comprehensive supervision by a single court.
14

15            47.   Economies of effort, expense, and time will be fostered and uniformity of decisions

16   ensured.
17            E.    Adequate Representation:
18
              48.   Plaintiff will adequately and fairly represent and protect the interests of the Putative
19
     Class.
20
              49.   Plaintiff has no interests antagonistic to those of the Putative Class, and Defendant
21

22   has no defenses unique to Plaintiff.

23            50.   Plaintiff has retained competent and experienced counsel in consumer class action

24   litigation.
25

26

27

28
                                                        6
         Case 3:20-cv-07612-SK Document 1 Filed 10/29/20 Page 7 of 10



 1                                         CLAIMS FOR RELIEF
 2                                             COUNT I:
 3                     Fair Debt Collection Practices Act (15 U.S.C. § 1692 et seq.)

 4          51.     All Paragraphs of this Complaint are expressly adopted and incorporated herein as

 5   though fully set forth herein.
 6                                    Violation(s) of 15 U.S.C. § 1692g
 7
            52.     Section 1692g(a) provides:
 8
            (a) Within five days after the initial communication with a consumer in connection
 9          with the collection of any debt, a debt collector shall, unless the following
            information is contained in the initial communication or the consumer has paid the
10
            debt, send the consumer a written notice containing –
11
                    (1)     the amount of the debt;
12
                    (2)     the name of the creditor to whom the debt is owed;
13
                    (3)     a statement that unless the consumer, within thirty days after receipt
14
                            of the notice, disputes the validity of the debt, or any portion thereof,
15                          the debt will be assumed to be valid by the debt collector;

16                  (4)     a statement that if the consumer notifies the debt collector in writing
                            within the thirty-day period that the debt or any portion thereof, is
17                          disputed, the debt collector will obtain verification of the debt or a
                            copy of a judgment against the consumer and a copy of such
18
                            verification or judgment against the consumer and a copy of such
19                          verification or judgment will be mailed to the consumer by the debt
                            collector; and
20
                    (5)     a statement that, upon the consumer’s written request within the
21                          thirty-day period, the debt collector will provide the consumer with
22                          the name and address of the original creditor, if different from the
                            current creditor.
23
                    (emphasis added).
24
            53.     Section 1692g of the FDCPA requires debt collectors to make certain disclosures,
25

26   including the identity of the current creditor.

27          54.     Defendant violated 15 U.S.C. §1692g by failing to adequately provide Plaintiff with

28   the disclosures required by the FDCPA
                                                        7
        Case 3:20-cv-07612-SK Document 1 Filed 10/29/20 Page 8 of 10



 1          55.     Specifically, Defendant violated §1692g(a)(2) by failing to identify the current
 2   creditor to whom the debt is owed.
 3
            56.     As set forth above, Defendant’s Letter confused Plaintiff as she was unable to
 4
     determine whether Capital One, N.A, Kohl’s Department Stores, Inc., Defendant, or an unknown
 5
     third party was the current creditor to whom the subject debt was owed.
 6

 7          57.     The confusing and misleading nature of Defendant’s Letter impacted Plaintiff’s

 8   decision to pay the subject debt and thus Defendant’s omissions and misrepresentations were

 9   material.
10
            58.     Assuming that Capital One, N.A. is in fact the creditor to whom the debt is owed,
11
     Defendant’s Letter is still deficient because “[t]he mere presence of the correct name in the notice
12
     somewhere does not suffice.” Steffek v. Client Services, Inc., 948 F.3d 761, 765 (7th Cir. 2020).
13
            WHEREFORE, Plaintiff, on behalf of herself and the members of the putative class
14

15   members, requests the following relief:

16          A.      an order certifying the proposed class and the appointment of Plaintiff as the class
17                  representative;
18
            B.      a finding that Defendant violated 15 U.S.C. §1692g(a)(2);
19
            C.      an injunction prohibiting Defendant from sending similar unlawful collection letters
20
                    to consumers;
21

22          D.      an award of statutory damages in the amount of $1,000 to Plaintiff;

23          E.      an award of statutory damages in the amount of $1,000 to each putative class

24                  member;
25          F.      an award to Plaintiff for her reasonable attorney’s fees and costs;
26
            G.      any further relief this Honorable Court deems just and proper.
27

28
                                                       8
        Case 3:20-cv-07612-SK Document 1 Filed 10/29/20 Page 9 of 10



 1

 2                                            COUNT II:
 3            Rosenthal Fair Debt Collection Practices Act (Cal. Civ. Code § 1788 et seq.)
                  (On behalf of Plaintiff, individually, and Members of the Putative Class)
 4
            59.     All paragraphs of this Complaint are expressly adopted and incorporated herein as
 5
     though fully set forth herein.
 6

 7                                    Violations of Cal. Civ. Code § 1788.17

 8          60.       California Civil Code § 1788.17 provides:
 9                  Notwithstanding any other provision of this title, every debt collector
10                  collecting or attempting to collect a consumer debt shall comply with the
                    provisions of Section 1692b to 1692j, inclusive, of, and shall be subject to
11                  the remedies in Section 1692k of, Title 15 of the United States Code.

12          61.       As pled above, Defendant violated 15 U.S.C. §1692g(a)(2); therefore violating Cal.
13   Civ. Code §1788.17.
14

15          WHEREFORE, Plaintiff, on behalf of herself and the members of the putative class
16   members, requests the following relief:
17
            A.      an order certifying the proposed class and appointing Plaintiff as the class
18
                    representative;
19
            B.      a finding that Defendant violated Cal. Civ. Code § 1788.17;
20

21          C.      an injunction prohibiting Defendant from sending similar unlawful collection letters

22                  to consumers;

23          D.      an award of statutory damages in the amount of $1,000 to Plaintiff;
24          E.      an award of statutory damages in the amount of $1,000 to each putative class
25
                    member;
26
            F.      an award to Plaintiff for her reasonable attorney’s fees and costs;
27
            G.      any further relief this Honorable court deems just and proper.
28
                                                         9
        Case 3:20-cv-07612-SK Document 1 Filed 10/29/20 Page 10 of 10



 1

 2                                   DEMAND FOR JURY TRIAL
 3
            Pursuant to Fed. R. Civ. P. 38(b), Plaintiff, on behalf of herself and the members of the
 4
     putative class members, demands a trial by jury.
 5
     Dated: October 29, 2020                                   Respectfully submitted,
 6

 7                                                             CAROL LENZINI

 8                                                             By: /s/ Nicholas M. Wajda

 9                                                             Nicholas M. Wajda
                                                               WAJDA LAW GROUP, APC
10
                                                               6167 Bristol Parkway
11                                                             Suite 200
                                                               Culver City, California 90230
12                                                             +1 310-997-0471
                                                               nick@wajdalawgroup.com
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        10
